Per Curiam-
Let the absolute interest of Elizabeth Humpton have been wliat it may, she certainly undertook to dispose of no more than she had power to dispose of. What did she mean by the words “ one half part of all my estate,” by which she designated the subject of the payment directed to be made to the legal representatives of Richard Humpton Lister? Clearly not that part which she had, in any event, an indisputable right to dispose of; but all that was her’s for life and enjoyed by her as such. It was still her own when she dictated her will. The direction is declared to be in furtherance of her husband’s arrangement, and it is but a repetition of what he had said. She never meant that the representatives of Mr. Lister should have a moiety of the part left at her disposal in addition to a moiety of the whole ; and the only supplementary arrangement made by her, was to direct that the household furniture specially bequeathed by her, should come out of .the part over which she had an unqualified disposing power. The result of this construction is the same that would be produced by holding her to have been the absolute and unlimited owner of the whole estate; and according to the terms of the agreement the plaintiff below was entitled to "the whole of his legacy.
Judgment affirmed.